DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and similarly claims 14-15, it is unclear and not readily understood of how and in what manner the received GNSS satellite signals are evaluated to ascertain GNSS sensor data.  It is also unclear of how the received GNSS satellite signals are rated based on at least one GNSS specific performance criterion.   Applicant's disclosure is a laundry list of abstract variables and a result, without specifically providing any specific concrete disclosure as to how to combine the variables to produce the result claimed.
Regarding claims 2-8, it is unclear and not readily understood of how and in what manner the at least GNSS-specific performance criterion is determined in such a way that results a proper rating associated with such GNSS-specific performance criterion.
Regarding claim 12, it is not clear of what encompasses and is meant by the term “minimum requirement”.  The term “minimum requirement” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Other claims are also rejected based on their dependency of the defected parent claims.

Allowable Subject Matter
Claims 1-15 are allowed over prior art.  However, 35 USC 112(b) rejections must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,935,663 discloses a system, apparatus, and method for monitoring integrity of satellites, and global navigation satellite systems (GNSS).  One or more satellites in one or more GNSS are monitored based on a reference crowdsourced integrity report.  One or more satellite integrity metrics are determined for the one or more satellites based at least on signals from the one or more satellites.  A position of the mobile device is estimated.  The position of the mobile device and the one or more satellite integrity metrics are provided.
US 8,154,447 discloses a position calculating method includes: determining a positioning satellite used for position calculation on the basis of at least reliability of satellite orbits in a prediction target period corresponding to a position calculation point, the reliability of satellite orbits being set in long-term predicted orbit data in which satellite orbits of positioning satellites and reliability of the satellite orbits are associated for each prediction target period; and calculating a position on the basis of a positioning signal received from the determined positioning satellite.
JP 2002068868 discloses a method for GNSS-based localization of a vehicle by a GNSS localizing device in view of integrity information supplied to GNSS correction data comprises: a step (a) of receiving GNSS correction data for correcting propagation time measurements for GNSS-based localization from a GNSS correction data supply system; a step (b) of receiving at least one piece of integrity information about the reliability of the GNSS correction data from the GNSS correction data supply system; a step (c) of evaluating the at least one piece of integrity information about the reliability of the GNSS correction data received in the step (b); and a step (d) of performing intervention operation to GNSS-based localization of the vehicle according to the evaluation in the step (c).
WO 2002/090557 discloses a method for evaluating at least one GNSS satellite signal which was received from at least one GNSS satellite in order to determine GNSS sensor data by means of a GNSS sensor, comprising at least the following steps: a) resolving an ambiguity of at least one carrier frequency of a received GNSS satellite signal using an estimation algorithm, which determines, in addition to at least one estimation result, an indication of the accuracy of the estimation, b) receiving at least one item of information, which enables, in addition to the at least one indication of the accuracy of the estimation from the estimation algorithm, a conclusion to be drawn about the accuracy of the estimation, c) adjusting the indication of the accuracy of the estimation from the estimation algorithm using the at least one item of information determined in step b).
JP 5186874 discloses a positioning method, a program, to a positioning device and an electronic apparatus.
DE 102008024263 discloses a method for determining the quality of a GNSS navigation solution.  The method involves determining consecutive position solutions for respective times with respect to a global navigation satellite system (GNSS) receiver.  A vector is formed from the consecutive position solutions.  A speed vector of the GNSS receiver is determined from velocity values.  Vertical angle and horizontal angle between the vectors are computed.  A quality indicator is computed by using the vertical angle and the horizontal angle for measuring quality of a GNSS navigation solution.
DE 102008015107 discloses a method for determining the quality of a determined by a navigation module, in particular by a GNSS receiver and navigation data, in particular location coordinates, containing record, wherein the navigation module, the calculated position data along with other data as a navigation solution in the dataset for further processing to disposal provides, while the available standing navigation solution is used for location.  The method involves providing calculated position data together with other data as navigation solution in a dataset for subsequent processing by a navigation module.  The navigation solution is used for determining a location.  Quality of the dataset of the navigation solution is tested in absolute or in proportion to other datasets of previous or following navigation solutions.  The dataset valuated as faulty is retained.  The dataset valuated as error-free is provided as a secured navigation solution for subsequent processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646